DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “The set of blanks of claims 1” in the preamble.  This renders the claim indefinite because claim 1 is directed at a display system.  As this claim includes the same limitations as claim 10, the examiner interprets claim 20 as if it instead were dependent on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder (US 8,740,053 B2).
Regarding claims 1 and 11, Snyder teaches a set of blanks forming a display system for containing and displaying product, the display system comprising: a tray portion formed from a first blank (Fig. 6) comprising a bottom panel 26a; a hood portion formed from a second blank (Fig. 5) comprising a top panel 34a, at least one glue flap panel 20a disposed adjacent to said top panel, a front panel 20c and first and second notches 38 extending partially into said front panel from respective first 20b and second 20d front side panels; wherein the display system is convertible from a shipping configuration to a display configuration (col 6 line 64 - col 7 line 4); wherein when the display system is in the shipping configuration, the tray portion and hood portion cooperate to form an enclosed carton; and wherein when the display system is in the display configuration, the hood portion is separated completely from the tray portion (col 6 line 49-col 7 line 8).
Regarding claims 3 and 13, Snyder tray portion further comprises a back panel 24a, a bottom front panel 24c, and first 24b and second 24d bottom side panels (Fig. 6).

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gatrost (US 2012/0085817 A1).
Regarding claims 1 and 11, Gatrost teaches a set of blanks forming a display system for containing and displaying product, the display system comprising: a tray portion formed from a first blank (Fig. 2) comprising a bottom panel 38; a hood portion formed from a second blank (Fig. 3) comprising a top panel 21, at least one glue flap panel 25 disposed adjacent to said top panel, a front panel 28 and first and second notches extending partially into said front panel from respective first 41 and second front 27 side panels; wherein the display system is convertible from a shipping configuration to a display configuration (Fig. 6); wherein when the display system is in the shipping configuration, the tray portion and hood portion cooperate to form an enclosed carton (Fig. 1); and wherein when the display system is in the display configuration, the hood portion is separated completely from the tray portion (Fig. 6).
Regarding claims 2 and 12, Gatrost teaches said display system in said shipping configuration includes a second adhesive connection (tab 7; 0045) between a bottom front panel 34 of said tray portion and the front panel of said hood portion, and wherein said second adhesive connection is configured so as to be broken when said hood portion is lifted away from said tray portion to transition the display system to said display configuration (Fig. 6).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 11,312,527 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the claimed limitations and therefore anticipate the claims of the current application.
Claims 11, 13-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,312,527 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims contain all of the claimed limitations and therefore anticipate the claims of the current application.

Allowable Subject Matter
Claims 7-8, 10, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for various references in the field of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734            

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734